RYAN, Circuit Judge,
dissenting.
My understanding of the district court’s analysis and its disposition of this case below is somewhat different than the majority’s understanding, and therefore I respectfully decline to join the majority opinion.
*510The district court’s ruling and its reasoning in support must be garnered from the court’s colloquy with counsel during the argument on the plaintiffs’ Motion for a Temporary Injunction and from the statement the court made at the conclusion of the hearing.
Early in the hearing, the district court asked:
What authority do you have that suggests that I have any jurisdiction to do anything with respect to a State Court proceeding that — that’s ongoing?
And,
... [Wjhat jurisdiction do I have?
And, stated:
... [Y]ou have to show as a preliminary matter the exhaustion of State remedies. And even then, our power is somewhat circumscribed. You know, there’s also the Anti-Injunction Act which precludes me from taking any action with respect to State Court proceedings.
Finally, at the close of the hearing, the court stated:
I agree with the defendants in this case, Younger versus Harris, and the Injunction Act [sic] clearly preclude me from exercising jurisdiction of this matter.
And,
... [M]otion for preliminary injunction denied. And, in addition, I don’t have jurisdiction in this case, and I’m going to order that the case be dismissed.
(Emphases added.)
It appears that the district court thought it was without jurisdiction to issue the requested preliminary injunction or even to entertain plaintiffs’ 42 U.S.C. § 1983 lawsuit because:
1) Jurisdiction was precluded by the Anti-Injunction Act, 28 U.S.C. § 2283.
2) The plaintiffs have failed to exhaust state remedies.
3) The abstention doctrine of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), deprived the court of jurisdiction.
In my judgment, the court was mistaken as to all three reasons: 1) the Anti-Injunction Act does not apply to § 1983 claims, Mitchum v. Foster, 407 U.S. 225, 242-43, 92 S.Ct. 2151, 2162, 32 L.Ed.2d 705 (1972); 2) there is no requirement of exhaustion of remedies before pursuing a § 1983 claim, Patsy v. Board of Regents, 457 U.S. 496, 516, 102 S.Ct. 2557, 2568, 73 L.Ed.2d 172 (1982); and 3) the equitable abstention doctrine does not deprive the federal court of jurisdiction; rather, it is a judicially imposed self-restraint based on principles of equity, comity, and federalism. Younger v. Harris, 401 U.S. at 43-44, 91 S.Ct. at 750.
As I understand this record, the district court did not abstain in this case; it conducted none of the analysis and made none of the findings of fact required for application of Younger abstention.
Instead, the court dismissed the case in its entirety, believing the court was without jurisdiction in the matter. Consequently, I would vacate the district court’s order dismissing the lawsuit and remand for further proceedings which should include the proper Younger analysis, as this court has carefully explained in Zalman v. Armstrong, 802 F.2d 199 (6th Cir.1986), and Feaster v. Miksch, 846 F.2d 21 (6th Cir.), cert. denied, 488 U.S. 857, 109 S.Ct. 148, 102 L.Ed.2d 120 (1988).